CATES, Judge.
'Claimant, Grimes, was unemployed July 29 — August 12, 1955. He was employed in the ore mines. During this period the rail conductors (members of a different Steelworkers local from that of Grimes’) were on strike.
It is conceded that Grimes worked in a different establishment within the meaning of Tennessee Coal, Iron & R. Co. v. Martin, 251 Ala. 153, 36 So.2d 547. Appellant says that his affiliation through a different local but of the same top echelon industrial union makes the strike of the conductors the strike of all other Steelworkers. There was no evidence that Grimes had a chance to vote on the strike or for the officers of the local which went on strike.
On authority of Usher v. Department of Industrial Relations, 261 Ala. 509, 75 So.2d 165.
Affirmed.